___________

                                      No. 95-3985
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           *   Appeal from the United States
      v.                                   *   District Court for the
                                           *   District of Minnesota.
Cheryl Stone,                              *       [UNPUBLISHED]
                                           *
              Appellant.                   *


                                      ___________

                      Submitted:      March 12, 1996

                            Filed:    March 22, 1996
                                      ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

      Cheryl Stone challenges the sentence imposed by the district court1
after she pleaded guilty to knowingly making, uttering, and possessing
forged securities, in violation of 18 U.S.C. § 513(a).                            We
affirm.


      Stone's presentence report noted no factors warranting a departure
from the applicable 6-to-12 month Guidelines range.                  Stone objected,
contending     that   a    downward   departure     "to   straight   probation"   was
appropriate because (1) the criminal history calculation over-represented
the seriousness of her criminal history or the likelihood that she would
commit further crimes; (2) she had displayed an extraordinary level of
acceptance of responsibility; and (3) she was under the influence of drugs
and




      1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
alcohol when she committed the offense, but was presently alcohol- and
drug-free.    At sentencing, Stone added that a co-defendant had received a
downward departure to a 4-month term of incarceration.


     The district court denied Stone's departure request and sentenced her
to three years probation, a condition of which was that she reside in a
community corrections center for six months.           For reversal, Stone contends
the district court erred in not departing downward, based on the totality
of the circumstances, including the factors she presented below and her
lack of dangerousness.


     We    first    conclude    that   we   cannot   review    the   district   court's
discretionary      refusal    to   depart--on     overstated   criminal-history     and
substantial acceptance-of-responsibility grounds--because the sentencing
transcript demonstrates the district court was aware of its authority to
do so.    See United States v. Elkins, 16 F.3d 952, 954 (8th Cir. 1994).             In
any event, we note that the district court could not "depart[] below the
lower limit of the guideline range for Criminal History Category I on the
basis of the adequacy of criminal history."             U.S.S.G. § 4A1.3, p.s.; see
United States v. Franklin, 926 F.2d 734, 737 (8th Cir.), cert. denied, 502
U.S. 881 (1991).


     We further conclude no error occurred in the district court's failure
to grant Stone a departure based on the fact that her co-defendant had
received a departure.        "Disparity between sentences imposed on codefendants
is not a proper basis for departure."             United States v. Polanco, 53 F.3d
893, 897 (8th Cir. 1995), pet. for cert. filed, No. 95-5022 (U.S. Jun. 29,
1995).    We do not address Stone's contention that her lack of dangerousness
merited a departure, because she did not present this argument below.              See
Fritz v. United States, 995 F.2d 136, 137 (8th Cir. 1993), cert. denied,
114 S. Ct. 887 (1994).        Finally, we conclude that the




                                            -2-
factors relied upon by Stone--viewed as a whole--did not warrant a downward
departure.   Cf. United States v. Whitehorse, 909 F.2d 316, 318-19 (8th Cir.
1990) (noting that discrete circumstances may converge to create situation
warranting departure).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-